Citation Nr: 1747281	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bladder disorder, including bladder stones, dysuria, and cystitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2014, the Veteran testified during a hearing before the undersigned; a transcript of the hearing is of record.

In January 2015 and December 2015, the Board remanded the issue on appeal for further development.

As noted in the Board's prior remands, the Veteran perfected an appeal as to the issue of entitlement to service connection for erectile dysfunction.  In an August 2016 rating decision, service connection for erectile dysfunction was granted, as was entitlement to special monthly compensation based on loss of use of a creative organ, effective April 7, 2010.  As the August 2016 rating decision represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration and is dismissed.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that, following the issuance of the March 2016 Supplemental Statement of the Case, and before the case was certified to the Board in October 2016, the AOJ obtained an addendum opinion in September 2016 from the examiner who performed the January 2016 VA examination.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives pertinent evidence prior to certification to the Board that is relevant to a claim or claims properly before it that is not duplicative of evidence already discussed in the Statement of the Case or Supplemental Statement of the Case, it must prepare a Supplemental Statement of the Case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Accordingly, this matter must be remanded for the AOJ to consider the additional evidence received since the March 2016 Supplemental Statement of the Case, including the September 2016 opinion.

In the December 2015 remand, the Board sought an opinion as to whether any bladder disorders diagnosed since 2010 were secondary to the Veteran's service-connected prostate disorder.

In January 2016, the Veteran underwent a VA examination.  The examiner noted the Veteran's diagnosis of bladder stones, status post laser cystolitholapaxy.  In this regard, however, the Veteran's VA treatment records reflect diagnoses of cystitis and dysuria and indicate that those disorders may be related to the radiation treatment associated with his service-connected prostate cancer.  See March 2013 VA Treatment Record; June 2013 VA Treatment Record.  The January 2016 VA examiner did not address whether either diagnosis was secondary to the service-connected prostate cancer.

The March 2016 supplemental statement of the case noted that VA treatment records from the Jackson, Mississippi VA Medical Center dated through February 2016 were considered.  However, the most recent VA treatment records associated with the claims file are dated through October 16, 2015.  VA has a duty to insure that all VA treatment records are part of the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. 	Associate the Veteran's VA treatment records with the claim folder.  The record currently reflects VA treatment records dated through October 16, 2015.

2.  After all available records have been associated with the claims file, return the claims file to the VA examiner who conducted the January 2016 VA examination.  The record and a copy of this Remand must be made available to the examiner.  If the January 2016 VA examiner is not available, the claims file should be provided to another medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's statements, the examiner should respond to the following:

a)  Is it at least as likely as not that cystitis or dysuria were caused by service-connected prostate cancer, to include radiation therapy; and

c)  If not, with regard to each diagnosed disorder, is it at least as likely as not (a 50 percent or higher probability) that such was aggravated by his service-connected prostate cancer, to include undergoing radiation therapy.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The examiner should address the VA treatment records that associate both cystitis and dysuria with the Veteran's radiation therapy, such as the March 2013 and June 2013 VA treatment records.  All opinions must be accompanied by supporting reasons.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

